Case 1:19-cv-08670-RBK-KMW Document 19 Filed 02/26/20 Page 1 of 2 PageID: 75




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

KIMBERLY MONACO,                              §
                                              §
               Plaintiff,                     §     Civil Action No. 1:19-cv-08670-RBK-KMW
                                              §
               v.                             §
                                              §
OCWEN LOAN SERVICING, LLC,                    §
                                              §
               Defendant.                     §
                                              §
                                              §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Christopher A. Reese                          /s/ Amy L. B. Ginsburg
  Christopher A. Reese, Esq.                        Amy L. B. Ginsburg, Esq.
  Stradley Ronon Stevens & Young, LLP               Kimmel & Silverman, P.C.
  457 Haddonfield Road                              30 East Butler Pike
  Suite 100                                         Ambler, PA 19002
  Cherry Hill, NJ 08002                             Phone: 215-540-8888
  Phone: 856-321-2410                               Fax: 215-540-8817
  Email: creese@stradley.com                        Email: teamkimmel@creditlaw.com
  Attorney for the Defendant                        Attorney for Plaintiff

 Date: February 26, 2020                           Date: February 26, 2020



                                      BY THE COURT:



                                      _________________________
                                                              J.
Case 1:19-cv-08670-RBK-KMW Document 19 Filed 02/26/20 Page 2 of 2 PageID: 76




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

Christopher A. Reese, Esq.
Stradley Ronon Stevens & Young, LLP
457 Haddonfield Road
Suite 100
Cherry Hill, NJ 08002
Phone: 856-321-2410
Email: creese@stradley.com
Attorney for the Defendant


Dated: February 26, 2020                   By: /s/ Amy L. B. Ginsburg
                                           Amy L. B. Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           Email: teamkimmel@creditlaw.com
                                           Attorney for Plaintiff
